DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a transflective film that is disposed on a side of the imaging unit  where light is incident into the image pickup clement and reflects a part of the  incident light, wherein the transfiective film includes at least one of a cholesteric  liquid crystal layer or a multi-layer polymer film, in the optical axis direction of the  optical system, a peripheral region surrounding the imaging unit satisfies L*≤ 50 in a CIE-Lab (D50)  color space, and in the optical axis direction of the optical system,  the transflective film is disposed to cover at least the imaging unit and the peripheral region,” as recited in claim 1, and “wherein the transflective film includes at least one of a cholesteric liquid crystal layer or a multi-layer polymer film, and in a direction perpendicular to a principal plane of the blocking member, a peripheral region surrounding the 
opening satisfies L* ≤ 50 in a CIE-Lab (D50) color space,” as recited in claim 17 respectively. 
	Claims 2-16 are also allowed as directly or indirectly dependent of the allowed independent base claim.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
March 12, 2022